DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/852,057, filed on December 22, 2017.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on April 28, 2022 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-19 and 23-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 7,350,979 to Mizue et al. (hereinafter “Mizue”).
In re claim 13, Mizue discloses an optical module, see Figures 1-6, comprising: 
a housing comprising frame (10) and cover (15); 
a printed circuit board (14) disposed in the housing (10, 15); 
an optical assembly (12b, 13b) disposed in the housing (10, 15); 
an optical interface (12a, 13a) connected with the optical assembly (12b, 13b); 
an adapter/receptacle (11), to be mated with an external optical connector, disposed on an end of the housing (10, 15); and 
first and second connecting parts/sidewalls disposed on the adapter (11) and the housing (10, 15), respectively, defining the gap shown in FIG. 6,  
wherein the adapter (11) and the housing (10, 15) are fixed together through the first and second connecting parts/sidewalls via an adhesive, 
the optical interface (12a, 13a) and the adapter (11) are configured to correspond to each other, and 
the adhesive/fixing glue is filled in between the first and second connecting parts/sidewalls to fix the adapter (11) and the housing (10, 15) together.  See columns 3-6 and column 9, lines 12-26 of Mizue for further details. 

In re claim 14, the adapter (11) and the housing (10, 15) are fixed together through the first and second connecting parts directly via the adhesive (“The third embodiment is different in its configuration by a point that an adhesive instead of the screw combines the optical receptacle 11 and the frame 10”).

In re claim 15, wherein the first connecting part comprises an adapter sidewall, the second connecting part comprises a housing sidewall located at an end of the housing (10, 15), and one of the adapter sidewall and the housing sidewall is inserted along an exterior of the other one of the adapter sidewall and the housing sidewall as seen in FIG. 6 of Mizue.

In re claim 16, as seen in FIG. 6 of Mizue, the adapter sidewall and the housing sidewall are parallel to each other and extend along an insertion direction of the one of the adapter sidewall and the housing sidewall.

In re claim 17, as seen in FIG. 6 of Mizue, a gap exists between the adapter sidewall and the housing sidewall, and the fixing glue is filled in the gap between the adapter sidewall and the housing sidewall to fix the adapter sidewall and the housing sidewall together.

In re claim 18, as seen in FIG. 6 of Mizue, the first connecting part comprises two adapter sidewalls opposite to each other, the second connecting part comprises two housing sidewalls opposite to each other, and at least a portion of the two adapter sidewalls is inside of the two housing sidewalls.

In re claim 19, as seen in FIG. 6 of Mizue, the housing sidewall includes a protruding part (10f) that is configured to restrict a movement range of the adapter sidewall.

In re claim 23, Mizue discloses an optical module, see Figures 1-6, comprising: 
a housing (10, 15); 
a printed circuit board (14), an optical assembly (12b, 13b), and an optical interface (12a, 13a) disposed in the housing (10, 15), the optical interface (12a, 13a) being coupled to the optical assembly (12b, 13b); and 
an adapter/receptacle (11) for coupling with an external optical connector and secured at an end of the housing (10, 15), 
wherein the adapter (11) includes a first connecting part/sidewall, the housing (10, 15) includes a second connecting part/sidewall, and the adapter (11) is secured at the end of the housing (10, 15) through the first connecting part and the second connecting part, 
wherein a first gap exists between the housing (10, 15) and the adapter (11), as seen in FIG. 6 of Mizue, and 
at least a portion of the first gap is filled by a filler/adhesive to secure the housing (10, 15) and the adapter (11).  See columns 3-6 and column 9, lines 12-26 of Mizue for further details.

In re claim 24, wherein the filler is glue/adhesive.

In re claim 25, a position of the adapter (11) relative to the housing (10, 15) is fixed, after the position of the adapter (11) relative to the optical interface (12a, 13a) is fixed (“After inserting, two holders 18 are fixed to the optical receptacle such that their arms hold the TOSA 12 and the ROSA 13, thereby fixing the TOSA 12 and the ROSA 13 to the optical receptacle 11…. Next, the assembled body of the optical receptacle 11, the TOSA 12, the ROSA 13 and the substrate 14 are integrated with the frame 10”).

In re claim 26, as seen in FIG. 6 of Mizue, a second gap exists between the adapter (11) and the optical interface (12a, 13a), the first gap and the second gap being capable of being used for adjusting a position of the adapter (11) relative to the housing (10, 15) and the optical interface (12a, 13a) before the adapter (11) is secured to the housing (10, 15) and while a position of the optical interface (12a, 13a) relative to the housing (10, 15) is fixed.
In re claim 27, as seen in FIG. 6 of Mizue, the second gap defines a position of the adapter (11) relative to the optical interface (12a, 13a).

In re claim 28, as seen in FIG. 6 of Mizue, the adapter (11) partly overlaps with and is secured to a sidewall of the housing (10, 15) after assembly.

In re claim 29, as seen in FIG. 6 of Mizue, an area of an overlapping portion between the adapter (11) and the sidewall of the housing (10, 15) is less than an area of the sidewall of the housing (10, 15).

In re claim 30, as seen in FIG. 6 of Mizue, the first connecting part comprises an adapter sidewall, the second connecting part comprises a housing sidewall located at an end of the housing (10, 15), one of the adapter sidewall and the housing sidewall is inserted along an exterior of the other one of the adapter sidewall and the housing sidewall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-22 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizue as applied to claim 17 or 30 above.
In re claims 20 and 31, Mizue discloses his adapter sidewall includes a notch/groove (11f) as seen in FIG. 6.  Thus, Mizue only differs from claims 20 and 31 in that he does not expressly mention that the adhesive/fixing glue is disposed through the notch. Since the fixing glue of Mizue is already present in the gaps adjacent to the notches (11f), as shown in FIG. 6 of Mizue, it would have been obvious to also dispose the fixing glue through the notch (11f) of Mizue in order to provide a secure and permanent connection between the notch (11f) and the lib (10f) of Mizue, thereby obtaining the invention specified by claims 20 and 31. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claims 20 and 31 in view of Mizue.

In re claims 21 and 32, the housing sidewall includes a protruding part/lib (10f), and the protruding part (10f) is at least partially located in the notch (11f).

In re claim 22, as seen in FIG. 6 of Mizue, the notch (11f) is shaped as an L, circle, oval, U, or polygon.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,254,492 (hereinafter “the ‘492 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims appear to be directed to the same embodiment and the same disclosure.  Pending claims 13-32 differ from claims 1-11 of the ‘492 patent in that the pending claims recite slightly different aspects of the same underlying embodiment of patented claims 1-11.  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify claims 1-11 of the ‘492 patent to include additional unclaimed aspects from the underlying embodiment of the claims 1-11 of the ‘492 patent, thereby obtaining the invention specified by pending claims 13-32.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by 13-32 in view of claims 1-11 of the ‘492 patent.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Pub. No. US 2018/0267263 A1 to WANG et al. also appears to anticipate at least one or more of the pending claims but is not considered the most relevant prior art at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/
Primary Examiner
Art Unit 2874                                                                                                                                                                                                        
or
December 15, 2022